UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- eee ee ee eee Hg (20 BE-FLED ONDER SEAL

UNITED STATES OF AMERICA POST- INDICTMENT
RESTRAINING ORDER

[Fcp--8E|

ARNOLD KLEIN AND LEON KLEIN,

Defendants.

Upon the application of GEOFFREY S. BERMAN, United States
Attorney for the Southern District of New York, pursuant to Title
18, United States Code, Section 982 and Title 21, United States
Code, Section 853, and the Declaration of Assistant United States
Attorney Shiva H. Logarajah, executed on December 11 2019, and all
papers submitted in support thereof,

IT IS HEREBY ORDERED that ARNOLD KLEIN AND LEON KLEIN, the
defendants, and all attorneys, agents, and employees, and anyone
acting on their behalf, and all persons or entities in active
concert or participation with any of the above, and all persons or
entities having actual knowledge of this Order, shall not take any
action prohibited by this Order;

IT IS FURTHER ORDERED that ARNOLD KLEIN AND LEON KLEIN,

the defendant, and all attorneys, agents, and employees, and anyone

 
acting on their behalf, and all persons or entities in active
concert or participation with any of the above, and all persons or
entities having actual knowledge of this Order, shall not, directly
or indirectly, transfer, sell, assign, pledge, hypothecate,
encumber, or dispose of in any manner; cause to be transferred,
sold, assigned, pledged, hypothecated, encumbered, disposed of in
any manner; or take, or cause to be taken, any action that would
have the effect of depreciating, damaging, or in any way diminishing
the value of property or other interests belonging to, or owed to,
or controlled in whole or in part by the defendants, which property
or other interests are subject to forfeiture. The property and
other interests hereby restrained are:

a. Any and all bank accounts held under the name “Gemach
Keren Hillel”;

b. Any and all funds withdrawn from, and/or traceable
to, funds previously held in Bank of America Account 483051132421
under “Gemach Keren Hillel”;

on Any and all funds withdrawn from, and/or traceable
to, funds previously held in Capital One Account 752 86 00322 under

“Gemach Keren Hillel.”

 
IT IS FURTHER ORDERED that the United States Attorney's
Office for the Southern District of New York, in its discretion, is
authorized to direct the release of assets restrained herein;

Any person or entity claiming an interest in the assets listed
in this Order may contact the following Assistant United States
Attorney to clarify the scope of the Order: Assistant United States
Attorney Shiva H. Logarajah, Telephone Number (914) 993-1918. Those
persons or entities will not be deemed in violation of this Order
for any transactions undertaken upon oral approval made by Assistant
United States Shiva H. Logarajah.

IT IS FURTHER ORDERED that this Restraining Order shall be
binding upon the defendants, their attorneys, agents, and employees,
and all persons in active concert or participation with any of the
above, or any other person having actual knowledge of this Order,
and that this Order shall remain in effect until further order of
this Court; and

IT IS FURTHER ORDERED that the affidavits submitted in
support of this Restraining Order shall be filed under seal for a
period of six months from the date of this order, at which time the

United States may apply to the Court to maintain such sealing.

 
IT IS FURTHER ORDERED that service of a copy of this Order
shall be made on the defendants’ attorneys via the Court’s ECF

docketing system, and by regular mail.

Dated: White,Plains, New York

(2/4, 2019

SOQ ORDERED:

HONORABLE CATHY SEIBEL
UNITED STATES DISTRICT JUDGE

 

 
